EXAMINER’S AMENDMENT
&EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/28/2018. Applicant has filed a certified copy of the CN2018106901601 application as required by 37 CFR 1.55.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/26/2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-243749 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Steven Weinrieb (Reg No 26,520) on 09/13/2021.

The application has been amended as follows: 
IN THE ABSTRACT
An accurately positionable computer host power-on detection machine[[,]] comprises a detection box with an opening on the left side, the detection box is internally connected with a detection discharge block through a lifting device, the right part of the detection discharge block is provided with a positioning interception block, the height of the positioning intercept block is the same as the host and the center of the positioning interception block is provided with a detection port of 0.6-0.8 times the size of the rear[[']] side plate of the host, the inner side of the upper plate of the detection box is connected with an upper limit plate through a connecting plate, the detection box is provided with a positioning and clamping device cooperated with the left and right side plates of the host, and the inner side of the right side plate of the detection box is provided with a detection device which enables a detection insert block to move horizontally left and right

IN THE CLAIMS
1. (Currently Amended) An accurately positionable computer host power-on detection machine, comprising a detection box (1) with an opening on the left side, the detection box (1) is internally connected with a detection discharge block (3) through a lifting device (2), the right part of the detection discharge block (3) is provided with a positioning interception block (5), the height of the positioning interception block (5) is the same as [[the]] a host (4), and the center of the positioning interception block (5) is provided with a detection port of 0.6-0.8 times the size of [[the]] a rear side plate of the host (4), the inner side of [[the]] an upper plate of the detection box (1) is connected with an upper limit plate (12) through a connecting plate (11), the detection box (1) is provided with a positioning and clamping device (7) cooperated with [[the]] left and right side plates of the host (4), and the inner side of [[the]] a right side plate of the detection box (1) is provided with a detection device (6) which enables a detection insert block (34) to move horizontally left and right.

 1, wherein the positioning and clamping device (7) comprises three positioning and clamping motors (21) [[are]] arranged side by side in the detection box (1) through brackets, and each of the positioning and clamping motors (21) is connected with a positioning and clamping screw rod (22) which runs forward and backward and passes through [[the]] front and rear side plates of the detection box (1), both the positions where the positioning and clamping screw rod (22) passes through the front and rear side plates of the detection box (1) are sleeved and cooperated with a positioning and clamping movable block (23), and the winding directions of the two positions are opposed to each other, the outer sides of the front and rear side plates of the detection box (1) are provided with a supporting block of the positioning and clamping movable block (25) cooperated with the positioning and clamping movable block (23) through [[the]] a sliding rail and [[the]] a sliding slot, the positioning and clamping movable block (23) is connected with a positioning and clamping column (24) capable of being inserted into the detection box (1), and the inner end of the positioning and clamping column (24) is of a circular arc shape, and the heights of the three positioning and clamping columns (24) on the same side are all different.

 1, wherein the detection device (3) comprises a detection mounting block (31) arranged in the inner side of the right side plate of the detection box (1), the detection mounting block (31) is connected with a horizontally-oriented detection feed cylinder (32), the detection feed cylinder (32) is connected with a detection feed block (33), a detection insert block (34) is embedded in the center of the detection feed block (33) and exceeds the left side of the detection feed block (33), the detection insert block (34) is cooperated with [[the]] a power socket of the host (4) and the [[height]] length which the detection insert block (34) exceeds the detection feed block (33) is the same as the depth of the power socket, the left side of the detection feed block (33) is provided with a contact sensor, the detection insert block (34) is connected with an electrical connection wire (35) which passes through the detection box (1), and the electrical connection wire (35) is connected with an external power supply.

4. (Currently Amended) The accurately positionable computer host power-on detection machine in accordance with Claim 3, wherein the detection mounting block (31) is mounted upon the detection box (1) and the upper part of the detection mounting block (31) is connected with a detection movable drawstring  (39), both the detection positioning block (38) and the detection limit block (39) with the right side plate of the detection box (1) respectively form a downwardly opening detection positioning groove and an upwardly opening detection limit groove, the downwardly opening detection positioning groove is cooperated with the upper part of the detection mounting block (31) in a gapless plug-in way, the upwardly opening detection limit groove is cooperated with the detection mounting block (31) with a gap, and the lower part of the detection positioning block (38) is an inclined plane inclined to the upper right.

5. (Currently Amended) The accurately positionable computer host power-on detection machine in accordance with Claim 4, wherein the lifting device (2) comprises a lifting cylinder (41) hinged separately on the left and right parts of the lower surface of the detection discharge block (3), and the left part on [[the]] a bottom plate of the detection box (1) is provided with a slope measuring device (8) cooperated with the detection discharge block (3).

6. (Currently Amended) The accurately positionable computer host power-on detection machine in accordance with Claim 5, wherein the lower part of the detection discharge block (3) is fixedly connected with a lifting connection block (42), the lifting connection block (42) is hinged with a lifting cylinder (41), both the lower left and right sides of the lifting connection block (42) are provided with a reset movable block (43), and the right and left sides of the main body of the lifting cylinder (41) are provided with a reset fixed block (44) fittingly cooperated with [[a]] the reset movable block (43).

7. (Currently Amended) The accurately positionable computer host power-on detection machine in accordance with Claim 5, wherein the slope measuring device (8) comprises a slope measuring sleeve (45) arranged at the bottom of the detection box (1), the slope measuring sleeve (45) is internally provided with a slope measuring hole, the bottom of the slope measuring hole is provided with a pressure gauge (46), and the slope measuring hole is sleeved and cooperated with a slope measuring ejector (48), the lower part of the slope measuring ejector (48) is connected with a slope measuring spring (47), the [[upper]] lower part of the slope measuring spring (47) [[in]] is connected with a mounting block of measuring spring (51) cooperated with the pressure gauge (46), the upper part of the slope measuring ejector (48) is provided with a slope measuring top block (49) cooperated with the measuring discharge block (3), the slope the slope measuring top block (49).

8. (Currently Amended) The accurately positionable computer host power-on detection machine in accordance with Claim 1, wherein there are two connecting plates (11) which are sealingly cooperated with the front and rear side plates and the upper plate of the detection box (1), the center of [[both]] the two connecting plates (11) is provided with a first vent hole, the position where the upper limit plate (12) is located between the positioning interception block (5) and the right side plate of the detection box (1) is [[also]] provided with a second vent hole, an air pipe (13) is arranged between the two connecting plates (11) to be cooperated with the first vent hole, an air pump (14) is arranged below the upper plate of the detection box (1)  air pipe (13), the position in the detection box (1) which ison the right side of the first vent hole and above the second vent hole is connected with a first temperature tester (15) through brackets, and the outer side of the air pipe (13) is provided with a second temperature tester (16).


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest, singly or in combination an accurately positionable computer host power-on detection machine comprising:
“An accurately positionable computer host power-on detection machine, comprising a detection box (1) with an opening on the left side, the detection box (1) is internally connected with a detection discharge block (3) through a lifting device (2), the right part of the detection discharge block (3) is provided with a positioning interception block (5), the height of the positioning interception block (5) is the same as a host (4), and the center of the positioning interception block (5) is provided with a detection port of 0.6-0.8 times the size of a rear side plate of the host (4), the inner side of an upper plate of the detection box (1) is connected with an upper limit plate (12) through a connecting plate (11), the detection box (1) is provided with a positioning and clamping device (7) cooperated with left and right side plates of the host (4), and the inner side of a right side plate of the detection box (1) is provided with a detection device (6) which enables a detection insert block (34) to move horizontally left and right“ in combination with the other limitations of the Claim.

Claims 2-9 are allowed as depending on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of record is Fagan (US 2020/0189413) which teaches a robotic arm 10A that inserts plug 130A into a socket 120A in Figure 1. However, Fagan does not teach a detection box or the movement of socket 120A.

Krammer (US 2014/0176070) teaches plug 2 being inserted into socket 1 by guide mechanism 8. However, Krammer does not teach the socket being moved with respect to movements within mechanisms inside a detection box.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        09/13/2021



/VINH P NGUYEN/Primary Examiner, Art Unit 2867